DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of clams 1 - 9 and 20  in the reply filed on 09/02/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement did not establish reasons and/or examples to support that (i) the Groups I and II are independent or distinct and that (ii) there would be a serious burden on the examiner if restriction is not required. This is not found persuasive because: (I). as indicated in the restriction requirement, Group I is directed to an additive manufacturing system while group II is directed to a method of operating the system. Thus, the system and method claims have different scope and are inherently distinct. for instance, a prior art for the system claims would not be applicable for the method claims. (II). As indicated in the restriction requirement, the system and method claims acquire a separate status in the art in view of their different classification. The system claims are classified in B33Y30/00-Apparatus for additive manufacturing and method claims are classified in B23K26/032- Using optical means according to the CPC classification. The applicant alleges the method claims are classified in B23K26/032 associated with "Soldering or Unsoldering; Welding; Cladding or Plating by Soldering or Welding.” and disagrees with the classification of the method claims of Group II. The examiner disagrees with this assessment. According to the CPC classification, B23K is a class that includes soldering or unsoldering; welding; cladding or plating by soldering or welding; cutting by applying heat locally, e.g. flame cutting; working by laser beam. However, B23K26/032 is directed to “Using optical means” the same as the unelected group II claims are - A method of operation an optical device. Thus, the requirement is still deemed proper and is therefore made FINAL and Claims 1 – 9 and 20 are currently pending.
Claim Objections
Regarding claim 1, this claim recites “…wherein the optical device is configured to operate at a first operating setting or at a second operating setting, the optical sensor configured to receive reflection of the light emitted from optical device operating at the first operating setting …” and “the” appears to be missing in the second “optical device” above, as a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical device” in claims 1 – 8 and 20. Here, the generic place holder is “device” preceded by “optical” that is not a structural modifier. “Optical” does not impart sufficient structure to perform the recited function “emit light toward a build area”.  An optical device can be LEDs, Cathode ray tubes, cameras, laser source heads etc. However, the specification, in paragraph (0022), recites: “an optical device, such as a laser, that emits light toward a build area”. Thus, “optical device” is interpreted to mean any structure that is a laser source that emits light toward a build area and equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claim 7, this claim recites: “wherein the optical sensor is configured to determine one or more of a position, an orientation, or a shape of one or more components within the build area  when the optical device is operating at the first operating setting” and claim 1 already equivalently recites: “…the optical sensor configured to receive reflection of the light emitted from optical device operating at the first operating setting and reflected off one or more of the build area or the object to determine one or more of a position, an orientation, or a shape of the object disposed on or within the build area…” and it is not clear how claim 7 is further limiting the independent claim 1 rendering the claim indefinite. 
Further, it is unclear whether the limitation “one or more components within the build area” in claim 7 refers to the limitation “object disposed on or within the build area” of claim 1 or the limitations in the respective claims are referring to different structures.
Regarding claim 8, this claim recites: “wherein the optical device is configured to operate at the second operating setting to emit the light to additively form a component onto the object disposed on or within the build area” and claim 1 already equivalently recites: “…the optical device configured to operate at the second operating setting to emit the light to additively form onto the object disposed on or within the build area.” and it is not clear how claim 8 is further limiting the independent claim 1 rendering the claim indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5 and 7 – 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Madigan et al. (US 2019/0255614 A1) and herein after called Madigan.
Regarding claim 1, Madigan discloses a system (FIG.1) comprising: an optical device (a laser energy source 100, (0040, FIG.1)) configured to emit light toward a build area (the laser light is configured to be focused to strike the workpiece 104, (0040, FIG.1)); and an optical sensor (photodiode 109, FIG.1) configured to detect reflection of the light off one or more of the build area or an object disposed on or within the build area (photodiode 109 is configured to detect/sense the reflected beam 107 of the workpiece 104, (0041, FIG.1)),  wherein the optical device is configured to operate at a first operating setting or at a second operating setting (the laser energy source is configured to melt powder layer onto the workpiece (additively forming setting), (0041, 0043, FIG.1) or reflect beam 107 off of workpiece 104 to be detected/sensed by photodiode 109 (detecting/sensing setting), (0041, FIG.1), please note here, “first operating setting” is interpreted to mean “detecting/sensing setting” ,when the system is sensing the reflected beam107 and “second operating setting” is interpreted to mean “additively forming” when the system is melting powder layer onto the workpiece), the optical sensor configured to receive reflection of the light emitted from optical device operating at the first operating setting and reflected off one or more of the build area or the object to determine one or more of a position, an orientation, or a shape of the object disposed on or within the build area (the photodiode 109 is configured to receive the reflected beam 107 of the workpiece 104 emitted  by the laser source 100  to detect sudden departures from an average or mean intensity level (detecting/sensing setting), (0041, FIG.1)) further, pyrometer sensor is configured to receive the reflected beam to detect and correct the location (position) of the molten region on the workpiece, (0041)),  the optical device configured to operate at the second operating setting to emit the light to additively form onto the object disposed on or within the build area (the laser energy source is configured to melt powder layer onto the workpiece (additive forming setting), (0041, 0043, FIG.1)).
Regarding claim 2, Madigan discloses the system of claim 1, wherein the optical sensor is a photosensor or any other type of photodetector (optical sensor 109 is a photodiode, photoresistor or phototransistor, (0041, FIG.1)).  
Regarding claim 3, Madigan discloses the system of claim 1, wherein the optical sensor is configured to measure an intensity of the reflection of the light off the build area when the optical device is operating at the first operating setting (the photodiode 109 is configured to receive the reflected beam 107 of the workpiece 104 emitted  by the laser source 100  to detect possible  sudden departures from an average or mean intensity level(detecting/sensing setting), (0041, FIG.1)), wherein the first operating setting includes the optical device operating at a lower energy level (the energy level of the optical device is adjusted (increased or decreases) to a required level based on sensor data received from a photodetector,  For example, a scan pattern can be grouped closely together to deliver more heat than broader scan pattern of less heat. (0061,0062, FIG.9 and FIG.10)).  
Regarding claim 4, Madigan discloses the system of claim 3, wherein the optical sensor is configured to determine a position of the object disposed on or within the build area based on the intensity of the reflection of the light off the build area (the photodiode 109 is configured to receive the reflected beam 107 of the workpiece 104 emitted  by the laser source 100  to detect sudden departures from an average or mean intensity level (detecting/sensing setting), (0041, FIG.1)) further, pyrometer sensor is configured to receive the reflected beam to detect and correct the location (position) of the molten region on the workpiece, (0041)).  
Regarding claim 5, Madigan discloses the system of claim 1, wherein the optical sensor is configured to measure an intensity of the reflection of the light off the build area when the optical device is operating at the first operating setting(the photodiode 109 is configured to receive the reflected beam 107 of the workpiece 104 emitted  by the laser source 100  to detect possible  sudden departures from an average or mean intensity level, during sensing(0041, FIG.1)), wherein the first operating setting includes the optical device operating at a higher energy level (the energy level of the optical device is adjusted (increased or decreases) to a required level based on sensor data received from a photodetector, (0061,0062 , FIG.9 and FIG.10)).  
Regarding claim 7, Madigan discloses the system of claim 1, wherein the optical sensor is configured to determine one or more of a position, an orientation, or a shape of one or more components within the build area when the optical device is operating at the first operating setting (the photodiode 109 is configured to receive the reflected beam 107 of the workpiece 104 emitted  by the laser source 100  to detect sudden departures from an average or mean intensity level, (0041, FIG.1)) further, additional pyrometer sensor is configured to receive the reflected beam to detect and correct the location (position) of the molten region on the workpiece, (0041)).  
Regarding claim 8, Madigan discloses the system of claim 1, wherein the optical device is configured to operate at the second operating setting to emit the light to additively form a component onto the object disposed on or within the build area (the laser energy source is configured to melt powder layer onto the workpiece (additive forming setting), (0041, 0043, FIG.1)).

Regarding claim 9, Madigan discloses he system of claim 1, wherein one or more surfaces of the object are configured to be prepared via one or more surface modification processes to improve a quality of the reflection of the light configured to be reflected off one or more of the build area or the object disposed on or within the build area (part geometry can be detrimental to single sensor operation when producing complex parts that expose a larger surface area of a heated material in one direction than another. This type of geometry can result in an intensity reading that either over or underrepresents an amount of heat being detected by a single sensor, (0036), surface sensors (116,118 and 120) are used to measure unevenness, disruption, vibrations and micro-cracks on the surface of the layers of powder, (0043, FIG.1), Thus, quality of reflection is improved by preventing unevenness, disruption, vibrations and micro-cracks on the surface of the layers of powder).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madigan in view of Spears (US 2017/0242424 A1) and herein after called Spears.
Regarding claim 6, Madigan discloses the system of claim 1, wherein the energy level of the optical device is adjusted (increased or decreases) to a required level based on sensor data received from a photodetector, (0061,0062, FIG.9 and FIG.10)).  
Madigan does not explicitly teach the optical device is configured to emit the light having a reduced power when the optical device is operating at the first operating setting, and the optical device is configured to emit the light having an elevated power when the optical device is operating at the second operating setting.  
However, Spears that teaches an apparatus and methods for laser power monitoring and process control in additive manufacturing (0001), also teaches a laser source 24 and utilizing a smaller percentage of the laser source is emitted for sensing(s) while the majority of the laser beam (B) of suitable power melts and fuse the powder P during the build process. For example, 198 watts delivered as a build beam (B) for additively forming and 2 watts delivered for sensing, (15, 29, FIG.1).
Managing the laser power emitted in a manner wherein only a lower percentage of the power goes to sensing while the higher percentage of suitable power melts and fuses the powder P during the build process allows consistent beam power while minimizing interruption of the build process. This has the potential to reduce workpiece variation and scrap rate, improve part quality and increases power efficiency (0038).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to modify the optical device of claim 1disclosed by Madigan to be configured to emit a lower power(s)during sensing and an elevated build power(B) suitable for melting and fusing the powder P during the build process in order to deliver an improved quality part maintain efficiency of power as taught in Spears.
Regarding claim 20, Madigan discloses an optical additive manufacturing system (FIG.1) comprising: an optical device configured to emit light toward a build area ((a laser energy source 100 configured emit laser to be focused to strike the workpiece 104, (0040, FIG.1)); and an optical sensor configured to detect reflection of the light off one or more of the build area or an object disposed on or within the build area(photodiode 109 is configured to detect/sense the reflected beam 107 of the workpiece 104, (0041, FIG.1)), wherein the optical device is configured to operate at a first operating setting or at a second operating settings (the laser energy source is configured to melt powder layer onto the workpiece (additively forming setting), (0041, 0043, FIG.1) or reflect beam 107 off of workpiece 104 to be detected/sensed by photodiode 109 (detecting/sensing setting), (0041, FIG.1), please note here, “first operating setting” is interpreted to mean “detecting/sensing setting” ,when the system is sensing the reflected beam107 and “second operating setting” is interpreted to mean “additively forming” when the system is melting powder layer onto the workpiece), wherein, when the optical device is operating at the first operating setting (in detecting/sensing setting), the optical device is configured to operate at a first energy level such that the optical device is configured to emit light having a first power (the energy level of the optical device is adjusted (increased or decreases) to a required level based on sensor data received from a photodetector, For example, a scan pattern can be grouped closely together to deliver more heat than broader scan pattern of less heat. (0061,0062, FIG.9 and FIG.10)), wherein the optical sensor is configured to receive reflection of the light emitted from the optical device and reflected off one or more of the build area or the object to determine one or more of a position, an orientation, or a shape of the object disposed on or within the build area when the optical device is operating at the first operating setting(the photodiode 109 is configured to receive the reflected beam 107 of the workpiece 104 emitted  by the laser source 100  to detect sudden departures from an average or mean intensity level (detecting/sensing setting), (0041, FIG.1)) further, additional pyrometer sensor is configured to receive the reflected beam to detect and correct the location (position) of the molten region on the workpiece, (0041)), wherein the optical device is configured to operate at the second operating setting to emit the light to additively form onto the object disposed on or within the build area (the laser energy source is configured to melt powder layer onto the workpiece (additive forming setting), (0041, 0043, FIG.1)).
Further, Madigan discloses the energy level of the optical device is adjusted (increased or decreases) to a required level based on sensor data received from a photodetector, (0061,0062, FIG.9 and FIG.10)).
Madigan does not explicitly teach when the optical device is operating at the second operating setting the optical device is configured to operate at a second energy level such that the optical device is configured to emit light having an elevated power that is greater than the first power.
However, Spears that teaches an apparatus and methods for laser power monitoring and process control in additive manufacturing (0001), also teaches a laser source 24 and utilizing a smaller percentage of the laser source is emitted for sensing(s) while the majority of the laser beam (B) of suitable power melts and fuse the powder P during the build process. For example, 198 watts delivered as a build beam (B) for additively forming and 2 watts delivered for sensing, (15, 29, FIG.1).
Managing the laser power emitted in a manner wherein only a lower percentage of the power goes to sensing while the higher percentage of suitable power melts and fuses the powder P during the build process allows consistent beam power while minimizing interruption of the build process. This has the potential to reduce workpiece variation and scrap rate, improve part quality and increases power efficiency (0038).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to modify the optical device of claim 1disclosed by Madigan to be configured to emit a lower power(s)during sensing and an elevated build power(B) suitable for melting and fusing the powder P during the build process in order to deliver an improved quality part maintain efficiency of power as taught in Spears.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761